Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 02/21/2022. The amendments have been entered and, accordingly, claims 1-2, 5-10, 14-16, 18-20, 24 and 26-31 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Kerrie Laba on 04/05/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 1, replace “comprising:” with –consisting of:--.
In line 2, replace “a heat shield;” with –a single unitary solid piece heat shield;--.
Claim 10 (amended)
An exhaust system component of a motor vehicle, comprising:
a gas-carrying housing; 
a heat shield seated on an outside of the gas-carrying housing; and 
at least one wire mesh which is provided at least partly between the heat shield and the gas- carrying housing to attach the heat shield to the gas-carrying housing and which has a first attachment point and a second attachment point, the heat shield being attached to the gas-carrying housing via the at least one wire mesh by the first attachment point and being attached to the gas-carrying housing by the second attachment point which contacts the gas-carrying housing directly, wherein the first attachment point is separate from the second attachment point; 
wherein the first attachment point is a direct and fixed attachment between the heat shield and the at least one wire mesh, wherein the second attachment point is a direct and fixed attachment between the at least one wire mesh and the gas-carrying housing, and wherein the at least one wire mesh is attached to the heat shield at the first attachment point by a substance-to-substance bond that directly bonds the at least one wire mesh to the heat shield; 
wherein the heat shield has an edge, and wherein the at least one wire mesh is provided in a region of the edge of the heat shield; 
wherein the at least one wire mesh extends along the edge; 
wherein the at least one wire mesh extends on the gas-carrying housing beyond the edge of the heat shield; and
wherein the second attachment point is provided in a region of the at least one wire mesh which is not covered by the heat shield.
Claims 11-13 (cancelled)
Claim 19 (amended)
Replace lines 1-17 with: The exhaust system component according to claim 18 
Keep lines 18-20.

The restriction requirement between Species A, B and C, as set forth in the Office action mailed on 02/22/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/22/2018 is withdrawn.  Claim 16 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5-10, 14-16, 18-20, 24 and 26-31 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “A heat shield assembly for a vehicle exhaust system consisting of: a single unitary solid piece heat shield; at least one wire mesh configured to attach the heat shield to a housing of the vehicle exhaust system, the at least one wire mesh being attached to the heat shield at a first attachment point to form a preassembled unit and having a second attachment point configured for attachment to the housing, the first attachment point being separate from the second attachment point, and wherein the at least one wire mesh is attached to the heat shield at the first attachment point by a substance-to-substance bond that directly bonds the at least one wire mesh to the heat shield, and wherein the heat shield is closed at an inner surface facing the at least one wire mesh at the first attachment point such that there are no fastening openings in the heat shield at the first attachment point; and wherein the at least one wire mesh partly projects over an edge of the heat shield.”
The closest prior art of record (US 5,992,560 to Matsuoka et al. and US 6,155,046 to Kato et al.) does not teach the invention as claimed. In the case of Matsuoka, Matsuoka does not provide the at least one wire mesh partly projecting over an edge of the heat shield, as claimed, but rather discloses the opposite, namely the heat shield projecting over an edge of the wire mesh. In the case of Kato, Kato does not teach the heat shield assembly for a vehicle exhaust system consisting of a single unitary solid piece heat shield and does not teach the at least one wire mesh projecting over an edge of the heat shield. 
Although Matsuoka and Kato teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 5, and specifically does not teach or suggest “An exhaust system component of a motor vehicle comprising: a gas-carrying housing; a heat shield seated on an outside of the gas-carrying housing; and at least one wire mesh which is provided at least partly between the heat shield and the gas- carrying housing to attach the heat shield to the gas-carrying housing and which has a first attachment point and a second attachment point, the heat shield being attached to the gas-carrying housing via the at least one wire mesh by the first attachment point and being attached to the gas-carrying housing by the second attachment point which contacts the gas-carrying housing directly, wherein the first attachment point is separate from the second attachment point; wherein the first attachment point is a direct and fixed attachment between the heat shield and the at least one wire mesh, wherein the second attachment point is a direct and fixed attachment between the at least one wire mesh and the gas-carrying housing, and wherein the at least one wire mesh is attached to the heat shield at the first attachment point by a substance-to-substance bond that directly bonds the at least one wire mesh to the heat shield; and wherein the first attachment point and the second attachment point are arranged laterally offset in relation to each other as viewed in a direction of a normal to a surface of the gas-carrying housing that the second attachment point is directly attached to.”
The closest prior art of record (US 5,992,560 to Matsuoka et al) does not teach the invention as claimed. Matsuoka does not provide the first attachment point and the second attachment point being arranged laterally offset in relation to each other as viewed in a direction of a normal to a surface of the gas-carrying housing that the second attachment point is directly attached to, as claimed. Matsuoka discloses the first and second attachment points being attached to the heat shield and the gas-carrying house all along the surface of the respective contacts with providing no laterally offset in relation to each other.
Although Matsuoka teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 5. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 10, and specifically does not teach or suggest “An exhaust system component of a motor vehicle, comprising: a gas-carrying housing; a heat shield seated on an outside of the gas-carrying housing; and at least one wire mesh which is provided at least partly between the heat shield and the gas-carrying housing to attach the heat shield to the gas-carrying housing and which has a first attachment point and a second attachment point, the heat shield being attached to the gas-carrying housing via the at least one wire mesh by the first attachment point and being attached to the gas-carrying housing by the second attachment point which contacts the gas-carrying housing directly, wherein the first attachment point is separate from the second attachment point; wherein the first attachment point is a direct and fixed attachment between the heat shield and the at least one wire mesh, wherein the second attachment point is a direct and fixed attachment between the at least one wire mesh and the gas-carrying housing, and wherein the at least one wire mesh is attached to the heat shield at the first attachment point by a substance-to-substance bond that directly bonds the at least one wire mesh to the heat shield; wherein the heat shield has an edge, and wherein the at least one wire mesh is provided in a region of the edge of the heat shield; wherein the at least one wire mesh extends along the edge; wherein the at least one wire mesh extends on the gas-carrying housing beyond the edge of the heat shield; and wherein the second attachment point is provided in a region of the at least one wire mesh which is not covered by the heat shield.”
The closest prior art of record (US 5,992,560 to Matsuoka et al. and US 6,155,046 to Kato et al.) does not teach the invention as claimed. Neither Matsuoka nor Kato provides that the second attachment point is in a region of the at least one wire mesh which is not covered by the heat shield. Both Matsuoka and Kato require the second attachment point to be provided in a region covered by the heat shield in order to operate according to their design. 
Although Matsuoka and Kato teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 10. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763